 KINGSBURY ELECTRIC COOPERATIVE, INC.577ing of the Act and whether the Union's picketing activities constituteviolations of the Act.As these issues do not concern questions of theapplicability of the Board's discretionarycommercestandards, theydo not fall within the intendment of the Board's advisory opinionrules.'[The Board dismissed the petition.]$ The advisory opinion procedures are set forth in Sections 102.98 through 102 104 ofthe Board's Rules and Regulations.Section 102.99(a), which deals with a petition filed by a party to a State proceeding,requiresthat the petition allegeinter ilia:(6)Thecommerce datarelatingto the operationsof such business.[Emphasissupplied ]^(7)Whethercommercedatadescribed in this section are admitted or denied byother parties to the proceeding. [Emphasis supplied ](8)The findings, if any, of the agency or court respecting thecommercedata de-scribed in this section.[Emphasis supplied ]Section 102 98(b), which deals with a petition filed by a State agency or court, requiresthat the petition allegeinteralia:(5)The findings of the agency or court, or in the absence of findings, a .statementof the evidence relating to thecommerceoperationsof suchbusiness.[Emphasissupplied.]Section 102 103 provides that the Board determine whether "thecommerceoperationsof the employerinvolved are such that it would or would not assert jurisdiction."[Emphasis supplied ]Further, Sections 102.106 and 102 110 of the Rules dealing with declaratory orders havesimilar piovisions relating to "commerce data" and "commerce operations of the employer."Kingsbury Electric Cooperative, Inc.andLocal Union No. 426,InternationalBrotherhood of ElectricalWorkers, affiliatedwith the International Brotherhood of Electrical Workers,AFL-CIO.Case No. 18-CA-1288. September 17, 1962DECISION AND ORDEROn January 18, 1962, Trial Examiner James T. Barker issued anIntermediate Report, attached hereto, in the above-entitled proceed-ing, finding that the Respondent's operations did not meet the Board'sstandards for the assertion of jurisdiction.Accordingly, withoutpassing upon the merits of the complaint, which alleged violationsof Section 8 (a) (1) and (5) of the Act, the Trial Examiner recom-mended that the complaint be dismissed.Subsequently, by orderdated April 20, 1962, the Board reversed the Trial Examiner's juris-dictional findings and remanded the case to the Trial Examiner forthe submission of a Supplemental Intermediate Report on the meritsof the case.On June 8, 1962, the Trial Examiner issued his Supplemental Inter-mediate Report finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommending that it138 NLRB No. 63. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and take certain affirmative action, as setforth in the attached Supplemental Intermediate Report.There-after, the Respondent filed exceptions to the Supplemental Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has considered the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Supplemental Intermediate Report, the excep-tions and briefs, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Exam-iner'sSupplemental IntermediateReportwith the followingadditions.'The Trial Examiner in his Intermediate Report concluded that theRespondent did not meet the Board's standards for the assertion ofjurisdiction because its direct and indirect inflow did not meet the$50,000 combined inflow and outflow standards for retail enterprisesestablished inSiemons Mailing Service 2or for electric power coop-eratives inSioux Valley Empire Electric Association.3In reachingthis conclusion, the Trial Examiner excluded from Respondents$82,266.63 of gross inflow of materials, $53,928.89 expended for itemswhich he treated as nonrecurring capital expenditures within themeaning ofMagic Mountain, Inc 4This left only $28,337.74 of di-rect or indirect inflow, exclusive of purchases of electrical energy,which was cognizable for jurisdictional purposes 5 It thus becameessential to determine whether Respondent's purchases of electricalenergy amounting to $43,228.80 may be considered inflow. The TrialExaminer found that such purchases were not inflow because a sig-nificant portion of Respondent's power supply originated directlyfrom Fort Randall Dam in the State of South Dakota and he, ac-cordingly, recommended dismissal of the complaint.'Respondent objects to the Board's failure to make its jurisdictional findings untilafter issuance of the Supplemental Intermediate Report, contending that it should beafforded an opportunity to resolve the jurisdictional issue raised herein through appellatelitigation before being subjected to a remedial order directed to the unfair labor practicesfound by the BoardWe perceive no merit in such piecemeal litigation of the issues asproposed by the RespondentThe jurisdictional findings made herein are based upon acomplete record, the Respondent made no effort to reopen the hearing or otherwise add tothe record, and, in any event, the Respondent is not prejudiced by the Board's failure toissue a final order on the jurisdictional issue before proceeding to a consideration of theunfair labor practices alleged in the complaint2122 NLRB 81.3 122 NLRB 924 123 NLRB 11705For the reasons indicatedintia,we find it unnecessary to pass upon the Trial Ex-aminer's exclusion from consideration of the nonrecurring capital expenditures in makinghis determination. KINGSBURY ELECTRIC COOPERATIVE, INC.579We do not agree with the Trial Examiner's resolution of the juris-dictional issue.The record indicates that Respondent,1 of 21 member-cooperatives of East River Electric Power Cooperative,Inc., pur-chases the entirety of its power requirements through that wholesalepower cooperative,which also supplies electrical energy to 19 otherretail cooperatives in South Dakota and to 1 in Minnesota.EastRiver, in turn,secures its power from the U.S. Bureau of Reclama-tion, which operates a system of generating and transmission facili-ties encompassing an area which includes all of South Dakota andportions of North Dakota, Montana, Nebraska, Iowa, and Minnesota.The system operatedby the U.S.Bureau of Reclamation is a single,integrated one having interconnections with 10 private utilities locatedat various points throughout a 6-State area.Most of its power isderivedfrom four U.S. Corps of Engineers'hydroelectric dams onthe Missouri River but the Bureau also makes supplemental powerpurchases from private utilities such as the Nebraska Power Systemand Montana-Dakota Utilities Company.The record indicates that electric power is generated at hydroelec-tric sites as needed and only at times that water is being released frombehind the dam; that the amount of power generated at any of thefour Corps of Engineers'dams varies during a singleday, dependingupon demand; that power may not be stored but flows into the systemfor eventual transmission to purchasers;and that powergenerated atdifferent sources is indistinguishable after it has flowed into the sys-tem.It further appears that power generated at the four Corps ofEngineers'dams and that purchased from supplemental sources isintermingled in the Bureau's system; that power thus integrated intothe system will flow over the entire system ; and that it is not possibleto trace the source of any given supply of power.It is thus impossibleto ascertain from which of the various supply sources Respondent'spower was,at any one time, derived.As stated in the IntermediateReport, "the conclusion reasonably to be drawn is that it derives froma complex of all generating sources operating as an integral operation."In the light of the foregoing,we are of the opinion that the electricenergy purchased by the Respondent, having been drawn from a res-ervoir or pool of power which was generated at various points over asix-State area and carried from its several sources to the ultimateusers over a multistate transmission system was,by its very nature, acommodity in interstate commerce.As such, its cost is to be includedin the computation of inflow for jurisdictional purposes.The addi-tion of Respondent's 1960 power purchases of $43,228.80 to its$28,337 of direct and indirect inflow based upon purchases of ma-terials brings the Respondent within the jurisdictional standard forpower cooperatives established in theSioux Valleycase.We shall,,accordingly,assert jurisdiction.662333-63-vol 138-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts the Recommended Order contained in the TrialExaminer's Supplemental Intermediate Report.CHAIRMAN MCCULLOCH, concurring :The Board, of course, has statutory jurisdiction over Respondent'soperations.Nonetheless, here, as in other areas, the Board has here-tofore established criteria limiting the assertion of its acknowledgedjurisdiction.Unlike my colleagues, I have some reservations as towhether those criteria have been met in the instant case.However, I find it unnecessary to resolve that issue.Tipping thebalance, in my view, is the fact that the Board has already assertedits acknowledged jurisdiction over Respondent's operations and hascertified the Union herein, albeit pursuant to a consent-election agree-ment.To decline presently to implement that certification in deroga-tion of the rights of parties who have relied upon it would be to mockour own processes.Accordingly, I concur in the assertion of jurisdiction. I also adoptthe Trial Examiner's findings, conclusions, and recommendations asto the substantive matters alleged as unfair labor practices.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed on July i l and September 28, 1961,respectively,by Local UnionNo. 426,InternationalBrotherhood of ElectricalWorkers, affiliatedwiththe International Brotherhood of ElectricalWorkers,AFL-CIO,herein called the Union, the Regional Director of the Eighteenth Regionof the National Labor Relations Board, herein referred to as the Board, issued acomplaint on October 6, 1961,against Kingsbury Electric Cooperative,Inc., hereincalled Respondent,alleging violations of Section 8(a)(1) and(5) of the NationalLabor Relations Act, as amended(61 Stat. 136,73 Stat.519), herein called theAct.Copiesof the charge,amended charge, complaint,and notice of the hearingwere duly served on the Respondent and the Charging Party.With respect to jurisdiction the complaint alleges, in substance,that in the cal-endar year 1960 Respondent, through its agent East River Electric Power Coop-erative, Inc., herein called East River,purchased electrical energy fromthe U.S.Bureau of Reclamation,herein called the Bureau,valued in excess of $43,000; andthat in the same period Respondent made purchasesof goods,materials,and servicesdirectly or indirectly from outside the State of South Dakota valued in excess of$82,000.Accordingly,the complaint alleges that Respondent is engaged in com-merce within the meaningof the Act.'With respect to the unfair labor practices, the complaint alleges, in substance,that Respondent violated Section 8(a) (1) of the Act by interrogating its employeesconcerning their union membership, activities,and desires,and threatening itsemployees with layoff or other reprisals if they became or remained membersof the Union or gave assistance or support to it; and Section 8(a)(1) and (5) ofthe Actby unilaterally increasing the wages of its employees,and by refusing atall times pertinent since June 13, 1961,to bargainwiththeUnion,despite theUnion'sproper request that it do so, and notwithstanding the Union's status asexclusive and certified bargaining representative for Respondent's employees in anappropriate unit.'At the hearing the General Counsel conceded that Respondent's gross volume of busi-ness during the calendar year 1960 was less than$250,000 and accordingly agreed thatthe gross volume of business standard of SoouaValley Empire Electric Association,122NLRB 92, wasnot satisfied. KINGSBURY ELECTRIC COOPERATIVE,INC.581Respondent's answer, filed October 16, 1961, denies certain jurisdictional aver-ments in the complaint, and also denies the commission of any unfair labor prac-tices.As regards jurisdiction, Respondent challenges the averment relating to thepurchase of electrical energy, disputing, in substance, its source and therefore itsstatus as inflow; and contending further that approximately $62,000 of Respondent's1960 purchase totaling in excess of $82,000 was expended for capital improvementsnonrecurring in nature and not includable for jurisdictional purposes.Pursuant to a notice, a hearing was held in De Smet, South Dakota, on October 31,1961, and November 1, 1961, before Trial Examiner James T. Barker.All partieswere represented by counsel, and were afforded full opportunity to participate inthe hearing, to introduce relevant evidence bearing on the issues, to argue the issuesorally upon the record, and to file briefs and proposed findings of fact and con-clusions of law.A brief was filed by the General Counsel on December 8, 1961,and by the Respondent on December 11, 1961.IssueWhether jurisdiction will be asserted in the instant labor dispute.FINDINGS OF FACT AND CONCLUSIONSA. Relationship of Respondent and East RiverRespondent is a South Dakota corporation with its principal place of businessatDe Smet, South Dakota, where it is engaged as a public utility in the sale anddistribution of electric energy to its customer-owners, most of whom are farm orresidential users, but some of whom are commercial operators. Substantially allof its customers are located in Kingsbury County and all within the State ofSouth Dakota.Respondent was organized in 1944 or 1945 and was energized in1948.It generates no electric power of its own but purchases its power require-ments from East River which like Respondent, generates no power but transmitsover its own system power purchased from the U.S. Bureau, of Reclamation.East River is a separate cooperative organization organized under the laws ofSouth Dakota with its headquarters at Madison, South Dakota.Ownership ofEast River is vested in Respondent and 20 other rural electric cooperatives.Allmember-cooperatives of East River are located in the State of South Dakota, exceptone which is headquartered in Wheaton, Minnesota.East River is controlled by a 21-member board of directors comprised of I repre-sentative of each member-cooperative.Respondent is represented on the boardby Carl Weerts who at the time of the hearing was vice president of East River.East River financially compensates Weerts only to the extent of paying his expensesand a per diem. Kingsbury does not compensate him for his services to East River.East River was organized in the early 1950's and provides its 21-member coop-erativeswith their wholesale power requirements which it has by contract com-mitted itself to furnish to them.Prior to the organization of East River, Re-spondent purchased its power requirements from Ottertail Power Company, a pri-vate power utility operating in North Dakota, South Dakota, and Minnesota.East River carries on a "power-use program" (not otherwise described in the record)but does not exercise jurisdiction over Kingsbury's charges or otherwise exertcontrol or direction over its management, policies, or personnel.There has been no exchange of equipment between Respondent and East River,but in emergencies involving line trouble, manpower may be exchanged and itscosts paid by the user, although there is no evidence of any actual interchange ofmanpower having taken place.Net earnings, or margins, of East River from the sale of power to its member-cooperatives is credited back annually to the account of each member-cooperativeon a capital credits basis, each member's distributive share being determined onthe basis of its current year's purchases,of power from East River.On these facts I find that East River and Respondent do not comprise for juris-dictional purposes a single employer (cf.Southeastern Concrete Products Company,et al.,127 NLRB 1024;Brown & Root Carbide, Inc.,119 NLRB 815), but rather,East River has the status of a purchasing agent for Respondent, and, for jurisdic-tional purposes, the amount of Respondent's purchase from East River, and notEast River's total 1960 power purchases is alone cognizable.B. System improvement programAt the time of the hearing Respondent's transmission system consisted of 746.2miles of primary and secondary transmission lines.The secondary lines are those 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsidiary lines leading from the principal or primary transmission lines directlyto the premises of Respondent's customers.Respondent's existing system of primary lines is not essentially more extensivethan as originally constructed in the 1940's.Additional secondary lines have fromtime-to-time been added to meet the needs of new customers.As originally installed, Respondent's transmission system was comprised princi-pally of single-phase line, but there were 18 miles of 2-phase and 44.5 miles of 3-phase line?The system was originally designed to meet the demands of a 300-kilowatt-hour per month average customer requirement.By 1960 this averagerequirement had risen to 395 kilowatt-hours per month.To provide adequateservice to its customers Respondent, commencing in 1960, undertook a plannedprogram of system improvement which included, so far as the primary lines wereconcerned, the conversion during 1960 of 14 miles of single-phase line to 3-phaseand 4 miles of 3-phase copper line to 3-phase aluminum.At the time of the hearing,there had been in 1961 additional conversion of 7 miles of single-phase line to 3-phase line and 1 mile of single-phase to 2-phase.Further, during 1961, one-halfmile of tie line had been installed.Material cost for this conversion totaled$30,335.46.3Also pursuant to its planned system improvement program, the Respondent in1960 purchased 13 voltage regulators, 3 of which were installed in the 21 miles ofnewly converted 3-phase primary lines and 10 elsewhere in the existing system.Thevoltage regulators were installed at strategic points in the system to eliminate ex-cessive voltage drop, thus assuring uniform flow of voltage over the system.Thecost of the 13 regulators and necessary bypass switches was $23,593.43.As an additional element of its system improvement program, the Respondent in1960 rebuilt or otherwise effectuated improvements to secondary service lines ofcustomers using materials costing $7,393.All but a small portion-odds and ends-of the materials used in the Respond-ent's system improvement program were purchased and received either directly orindirectly from outside the State of South Dakota during the calendar year 1960.At the hearing the parties stipulated that during the calendar year 1960, Respond-entmade purchases Of goods, materials, and services totaling $82,450.63 whichoriginated either directly or indirectly from points outside the State of South Dakota.However, this stipulation was without prejudice to Respondent's contention thatapproximately $62,000 of this amount was expended for materials for capital im-provements and were of a nonrecurring nature.Neither was the General Counselby this stipulation prejudice from showing the contrary.Of the stipulated gross figure, a small sum, $184, represented an amount paid byRespondent during 1960 to Burrough Corporation, headquartered in Sioux Falls,South Dakota, for repairs performed at Respondent's De Smet, South Dakota, head-quarters under a service contract.Accordingly, the amount of $184 is not inflowand is deductible from the stipulated amount rendering a reduced gross figure of$82,266.63.The critical issue relating to the expenditures for materials used in the systemimprovement program is whether or not they were nonrecurring capital expendi-tures within the meaning of theRichter TransferandMagic Mountainline of de-cisions, and therefore excludable from total inflow. InMagic Mountain, Inc.,123NLRB 1170, the Board, relying onRichter Transfer Company,80 NLRB 1246, andE. T. Gresham Company, Inc.,85 NLRB 891, stated:The Board has long held that it will not assert jurisdiction over an employer'sbusiness on the basis of its nonrecurring capital expenditures alone, and wereiterate that policy here.The present operations of the Employer, aside fromits capital expenditures, do not have sufficient impact on interstate commerce towarrant our assertion of jurisdiction at this time.Since we find that it willnot presently effectuate the policies of the Act to assert jurisdiction, we shalldismiss the instant petition. [Footnote citation eliminated.]The Board subsequently appliedMagic MountaininRaybern Bus Service, Inc.,128 NLRB 430, and, as in the cited cases, dismissed for want of jurisdiction.The2 As implied, 2-phase line has twice and 3-phase line three times the transmissioncapacity of single-phase line, with equivalent savings in transmission cost:'SeeAppendix A for a compilation and allocation of Respondent's 1960 capitalexpendituresThe evidence regarding the use of materials purchased from J. H. Larson ElectricCompany in May and June 1960, in the sums of $429.90 and $218.46, respectively, is tooambiguous to warrant a determination that they were, as Respondent contends, appliedto primary line conversion,a matter which Respondent was obliged to prove. KINGSBURY ELECTRIC COOPERATIVE, INC.583Board foundMagic Mountaininapplicable inSeven-Up Nesbitt Bottling Companyof Greeley, Inc.,Case No. 30-RC-1885, July 5, 1961, 1960 CCH NLRB 8972,wherein it asserted jurisdiction .4I interpretMagic Mountainand related cases as holding that, given an enterpriseessentially local in character, capital expenditures which will not recur with someregularity and in some established pattern are not includable for jurisdictional pur-poses (see, e.g.,Richter Transfer Company, supra,at footnote1;E. T. GreshamCompany, Inc., supra;cf.Seven-Up Nesbitt Bottling Company of Greeley, Inc.,supra)unless the major portion of the inflow requisite to asserting jurisdiction derivesindependently from and is not comprised of capital goods or equipment. (See E. T.Gresham Company, Inc., supra;ofSeven-Up Nesbitt Bottling Company of Greeley,Inc., supra.)InMagic Mountainthe Board in citingGresham,a 1949 case, whereinthe employer had interstate purchases, other than capital equipment, valued in excessof $36,000, appears to have negatived any assumption that theMagic Mountainrationale is applicable only in those cases wherein inflow is comprised exclusivelyof capital goods.As Respondent generates no electrical energy but is engaged in theenterprise of distributing electricity primarily to farms and residences-substantiallyall of which are in Kingsbury County and all within the State of South Dakota-I conclude Respondent is engaged in an enterprise essentially local in character withinthe meaning of pertinent Board decisions cited above. (See alsoInter-County RuralElectric Cooperative Corporation,106 NLRB 1316.) 5Moreover, as will becomepresently apparent, I do not deem the total of Respondent's other inflow to be suffi-cient to alone constitute the major portion of the $50,000 inflow necessary to meetthe standard ofSioux Valley Empire Electric Association,122 NLRB 92.6The remaining question therefore is whether the expenditures in issue are of a"recurring nature" as this term is applied in the controlling line of cases.Respondent's improvement program was undertaken pursuant to a projection ofcustomer demand and system requirements for a 25-year period until 1985. Pursuantto the plan, the total material requirements for the three facets of the improvementprogram were ascertained in advance and informal bids were let? Financing wasthrough the Rural Electrification Administration.As previously found, the conversion work on theprimary lineswas under-taken to meet the needs resulting from the increase in power requirements of thecustomer-owners from 1948 to 1960.To fill projected power demands it is con-templated under the plan thatEastRiver will install by 1985, two new substations,to serve Respondent; one of which will be built at Oldham, South Dakota, in 1962,and one near De Smet at a later and undetermined time prior to 1985. It is partlyin preparation for East River's New Oldham substation that the 1960-61 programof primary line conversion was undertaken.When the Oldham substation is completed there will "possibly" be some furtherline conversion, and in certain years over the term of Respondent's 25-year pro-jection some other primary conversion will take place; however, in many yearsnone will be undertaken at all.Further, if customer demand continues at projected41n pertinent part the decision, not published in NLRB volumes, reads as follows:The Employer urges the Board to decline jurisdiction herein because, but for thepurchase of a truck for $5,000 the Employer's inflow for 1959 would not have ex-ceeded the $50,000, minimum standard established inSiemens Mailing Service,122NLRB 81. It asserts that the purchase of the truck is a non-recurring capital ex-penditure, and that the Board's decision inMagic Mountain, Inc.,123 NLRB 1170,is applicable here.In that case the Board stated that it would not assert jurisdic-tion on the basis of non-recurring capital expendituresalone.Here the major por-tion of Employer's inflow is in items other than capital goods and jurisdiction thuswould not be based solely on capital expenditures.Moreover, the record disclosesthat the Employer presently operates 5 trucks which are replaced on a rotating basis,and that a truck was purchased in each of the years 1959, 1958, 1957, and 1955.Clearly this does not qualify as a non-recurring capital expenditure.We find thatthe case relied upon by the Employer is inapplicable.5 That it purchases electrical energy, some of which may originate outside the State,does not render it less a "local" enterprise than were the contractors or excavators whichinRichterandGreshamcases purchased trucks, bulldozers, or scrapers from out-of-State.G The "major portion" of the inflow independent of shipments of capital equipment inSeven-Upwas $45,000 of a required $50,000.As above stated, a total of over $36,000 ofinterstate purchases was not considered by the Board inGreshamsubstantial enough, inthe circumstances of that case, to warrant asserting jurisdiction.7 These materials included poles, conductors, voltage regulators, crossarms,and in-sulators, as well as numerous items of hardware. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDlevel, the conversion program of 1960-61 will have to be duplicated one more timeby 1985 aIt is clear that pursuant to its projection, Respondent in the period of the next24 years will undertake some additional conversion of its single-phase primary lineto 3-phase line.However, it is equally clear this is to be an intermittent programonly; not an annual or biannual undertaking; to be accomplished at times andintervals as yet undetermined; contingent as to extent upon an actual fulfillmentof predicted customer demand; and at an unspecified level of expenditures.I conclude and find in view of the foregoing that the $30,335.46 expended formaterials for use in converting its primary transmission lines were expenditures non-recurring in nature within the meaning ofMagic Mountainand not cognizable forjurisdictional purposes .9I likewise find to be a nonrecurring capital expenditure, the $23,593.43 spent forbypass switches and 13 regulators all of which were incorporated into the system(10 in the existing lines and 3 on the converted lines) so as to become additions to,or betterment of, Respondent's transmission system.The undisputed evidence ofthe record shows that each regulator is interchangeable as to location within thesystem and has a normal usage or life span of many years. Respondent's long-rangeprogram running until 1985 calls for no regulators to be purchased.Accordingly,I conclude this capital expenditure is not includible for jurisdictional purposes.On the contrary, however, I find that Respondent's secondary or customer im-provement program is a continuing one and the sum of $7,393 expended during thecalendar year 1960 for materials to carry out this element of Respondent's programis includible as inflow for jurisdictional purposes.Some secondary improvementwork is carried on each year by Respondent and will be continuous in the futuretomeet the varying and increased demands of different customers.While serviceonce performed for a given customer may not be repeated, similar undertakings areannually necessary; and, further, as a result of the redesign of Respondent's primarysystem, secondary improvement will continue at a high level for a period of time.(SeeSeven-Up Nesbitt Bottling Company of Greeley, Inc., supra.)Thus, of the $82,266 worth of materials purchased by Respondent during thecalendar year 1960, either directly or indirectly from outside the State of SouthDakota, $28,337 of this amount constitutes the total direct or indirect inflow,exclusive of Respondent's purchases of electrical energy during 1960, which isincludible for jurisdictional purposes.It accordingly becomes essential to deter-mine what portion, if any, of Respondent's 1960 purchases of electrical energy maybe considered inflow for the said purpose.8 The undisputed testimony of Robert Monkman, Respondent's former manager.I creditthe testimonyof MonkmanBased on my observations of him as he testified, heimpressedme as truthful,forthright,/ and reliablewitness,who overa long direct and cross-examination testified with complete objectivity and demonstrated a thorough knowledgeof the matterabout which he was questioned I do not deemthe "admissions"containedinRespondent's annual report underthe heading "Manager's Report" whichisGeneralCounsel'sExhibit No.15,pages 2and 3, to derogatefrom the record testimony ofMonkman,but rather,to be consistenttherewith.GeneralCounsel'sExhibit No. 15 was admittedin evidence over Respondent's objection.I affirm my ruling admittingit In evidence.(See Rule43(b) ; FederalRule of CivilProcedure, III Wigmore on Evidence, Section 916.)Contrary to the contention General Counselmakes in hisbrief,nodecisional sig-nificanceattaches to the fact that materials ordered and received in1960 for use in theimprovement program weredesignated and storedas "normal inventory,"along withmaterials used for normal maintenance purposes.The Improvementprogram requirementsas distinguished from normalmaintenance and replacement requirements were separatelyascertained and purchaseswere made pursuant to Informal bidsAmong othermaterial,a special variety of poles, aluminum conductors, and copper sleeves were ordered for theprogram and were therefore readily discernible from normal inventory.The GeneralCounsel does not show thatmaterialsspecially ordered were not for the purposesspecifiedEventhough forInternalinventory purposes, the Respondent chose to treat the improve-ment program materials as "normalinventory" this does notalterthe fact that absentthe improvement program, purchasesof the magnitude here involved would not haveoccurred.Neither is it significant under the standards ofSioux Valley, supra,that financing wasaccomplishedthrough the REA (cf.Tishomingo County Electric Power Association, 74NLRB 864, 873) ; or that fundsin excessof $50,000 were transmitted out-of-State in re-payment of REA loans(cf.Chain Service Restuarant,Luncheonette&Soda FountainEmployees,Local11, AFL-CIO,132 NLRB 960. KINGSBURY ELECTRIC COOPERATIVE, INC.585C. Power purchases of East River and Respondent-the integrated systemDuring the calendar year 1960, the Respondent made purchases of electricalenergy from East River, totaling $43,228.80 which it in turn sold and distributedover its own system to its residential and farmer-owners and commercial customers.East River obtains its power requirements principally from the U.S. Bureau ofReclamation from which it purchases electrical energy in the calendar year 1960,totaling $1,065,023, payments for which were made in the Regional Office of theBureau at Billings,Montana.To provide a supplemental source of power, EastRiver in the calendar year 1960, under a power contract in effect until October 1960,secured a small amount of power from Nebraska Public Power Company, head-quartered in Columbus, Nebraska.The Bureau of Reclamation operates a system of generating and transmissionfacilities encompassing portions of a Six-State area, including South Dakota andareas in North Dakota, Montana, Nebraska, Iowa, and Minnesota.The system isoperated as a single, integrated one, having interconnections with approximately 10private utilities throughout the Six-State area, and principally, for pertinent pur-poses, with four U.S. Corps of Engineers hydroelectric power dams situated on theMissouri River at which power for the integrated system is generated.1°The fourdams are Fort Randall in South Dakota, Fort Peck in Montana, Garrison in SouthDakota, and Gavins Point between Nebraska and South Dakota.iiThe totalinstalled capacity of the four U.S. Corps of Engineers dams serving the Bureau'sMissouri River complex is 985,000 kilowatts.12The installed capacity of FortRandall Dam in South Dakota is 320,000 kilowatts; of Gavins Point in SouthDakota and Nebraska, 100,000; of Garrison Dam in North Dakota, 400,000; andFort Peck in Montana, 800,000.Gavins Point is linked to the Bureau system of 115,000-volt transmission line,while the other three are joined thereto by larger capacity 230,000-volt transmissionlines.At Bureau substations, these lines are joined to the 115,000-volt Bureautransmission lines comprising the Bureau's East River Loop, which serves East Riverand other customers.The Bureau's power supply to East River is delivered to EastRiver at Bureau substations where it is reduced to a 69,000-volt level and meteredinto the East River system.At this point, it is carried over East River's 69,000-volttransmission facilities and at East River substations delivered and metered tomember-cooperatives.The deliveries to Respondent are at Lake Preston substationin Kingsbury County, South Dakota.From the composite testimony of expert witnesses Harrison Baker and EverettDill,13 certain salient but rudimentary principles essential to a proper understandingof the matters at issue were established, namely, electric power is generated at hy-droelectric sites as needed, and only at times when water is being released frombehind the dam; the amount of power actually generated at any of the four U.S.Corps of Engineers dams varies during a single day, depending upon demand; elec-tric power generated cannot be stored but flows into the system and is carried ulti-mately to purchasers over transmission lines; and the power generated at one Bureausource is indistinguishable from that generated at another Bureau source once it flowsinto the system. In addition to the foregoing, three axioms were established which,in final analysis, influenced the ultimate determination herein.They are: (1) Thelarger the transmission line, or conductor, the greater the amount of power thatcan be transmitted over it; (2) on two parallel transmission lines of different size,"In addition to the power generated over its own system, the Bureau In December1960 and January, February, and March 1961, purchased from Nebraska Power Systemand Montana-Dakota Utilities Company supplemental power which was brought into andintermingled with the Bureau's system intermittently,as needed,tomeet supplementalpower commitments.11The generating facility at Gavins Point Is in Nebraska,and the dam runs north andsouth across the river touching South Dakota on the north and Nebraska on the south.12 Installed capacity is the capacity of generating machines to produce power at anygiven time at normal water level, or head, behind the damWhen the water level ishigher than normal, the machines are capable of producing an amount of power some-what but not substantially in excess of installed capacity : while the converse is true,when the water level, or head, is below normal. The amount of power actually produceddepends upon the level of the water and the demand for power12 Baker, called by the General Counsel, is the chief of the power division of the Bureau'sMissouri-Oahe project.Dill,called by Respondent,isan engineer for East River.Byreason of their education, training, and occupational experience both qualify as experts inmatters relating to the generating and transmitting of hydroelectric power. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDpower will flow or divide in proportion to the capacity of the line; and (3) asbetween two or more sources of electrical energy, the closest one is the most likelysource of supply.Power generated at the four U.S. Corps of Engineers dams at the generating sitesof the connected private utilities and the power purchased from supplemental sourcesbecomes intermingled or pooled in the Bureau's integrated system.Power thusintegrated into the system from any of the diverse sources in the Bureau's systemwill flow over the system and it is not possible with certainty to trace, the source ofany given supply of power; or to determine the exact flow through a particulartransmission line into a paiticular substation.14Itfollows, therefore, that it isnot possible to ascertain from which of the four U.S. Corps of Engineers dams orintegrated private utilities Respondent's power supply was at any one time derived.i5Rather, the conclusion reasonably to be drawn is that it derives from "a complex ofall[generating] sources operatingas anintegral operation." 16Implicit in theforegoing conclusions (that it is impossible to ascertain with precision the source ofany given supply of energy and that it originates at points over the entire system)is a concomitant conclusion that at least a portion of Respondent's power purchasesduring the calendar year 1960 originated at and flowed directly from Fort RandallDam in the State of South Dakota to the Lake Preston substation in South Dakotawithout leaving the State.To conclude otherwise would be to ignore the recordevidence establishing that the Fort Randall Dam has installed capacity closely ap-proximating one-third of the total installed capacity of the four U.S. Corps ofEngineers dams pertinent herein; that Fort Randall Dam is interconnected withthe Bureau's East River Loop by a large capacity 230,000-volt transmission line; thatFort Randall Dam is the most proximate Bureau source to East River's Lake Prestonsubstation which serves the Respondent (although, in comparison with Gavins Point,only slightly so); that Gavins Point, the second most proximate of the four dams, isinterconnected to the Bureau's East River Loop only by a smaller capacity 115,000-volt transmission line; and that there is produced in the State of South Dakota morepower than is required to meet demand within the State.17From these facts con-sidered together with the general principles and axiom above set forth it becomesapparent that a significant portion of Respondent's 1960 power supply originateddirectly from Fort Randall Dam in the State of South Dakota and accordingly wasnot "inflow"within the definition of the term.But a conclusion less general andmore precise as to what part of Respondent's supply of electrical power was inflowis not permissible.18Bureau expert Baker credibly testified it was not possible to de-termine what portion of East River(and prorata,Respondent's) power supply origi-nated within the State of South Dakota and what portion from combined sourcesoutside.Dill agreed with Baker but rendered the opinion that Fort Randall andGavins Point in Nebraska were the likely sources 19On direct examination Baker testified as follows:Q. Is it possible,Mr. Baker,to state how much of the power sold by the Bu-reau to East River during 1960,or during any other period, originated within theState of South Dakota?A. No.Q. Is it possible to determine,Mr. Baker,what portion of that power origi-nated at any other source or combination of sources?A. No, it isn't."The credited testimony of Harrison Baker.is Baker so testified.ie Baker testified to this effect and on analysis of all pertinent testimony I adopt thisconclusion.isRegarding the last factor, Dill so testified without contradiction and I adopt thisconclusionThe fact that East River which had exhausted its contracted amount of"firm" power had to seek a small amount of supplemental power from out-of-State doesnot alter the conclusion, for it is apparent that when this contract was undertaken allBureau power had been previously committed by contract to other purchasersIS The significance of a more precise determination is readily apparent from the factthat a 51 percentbut not lessof Respondent's 1960 power purchases are treated as hav-ing been inflow, the resulting amount combined with the $28,337 of purchases I havefound to be inflow, would be sufficient to meet the Board's standards.i9 Fort Randall, in addition to being slightly closer than Gavins Point and being con-nected to the East River Loop by transmission lines twice the capacityof those connect-ing Gavins Point, has over three times the installed capacity KINGSBURY ELECTRIC COOPERATIVE, INC.587On cross-examination Baker testified as follows:Q. You cannot say one way or another that this electricity used by Kingsburycould not come from other dams and by the same token you could also statethat it could come from Fort Randall?A. That's right.Q. You can't state either way the source of this power?A. It isn't distinguishable.Q. Is it more likely, Mr. Baker, that the power obtained and consumed byKingsbury Electric is more likely to come from Fort Randall than any othersources?A. That is a very general question. I think the closer the sources, the morelikely it would be to come from that source.Mr. SCHULTZ: That's all.In the face of this testimony I find no warrant for determining arbitrarily that anygiven or ascertainable percentage of Respondent's power purchases was derived asinflow directly or indirectly from outside the State of South Dakota. I may not dowhat Baker, an expert, credited and disinterested witness with intimate professionalknowledge of the subject testified he was unable to do.The Board requires proof that its relevant jurisdictional standard has been satis-fied and mere allegations to that effect are not sufficient (seeFrank Schafer, Inc.,127 NLRB 210;Fred L. Roberts,130 NLRB 392). In each case before the Boardthe pertinent jurisdictional standard must be fully met as to dollar amount and a slightdeviation or falling short is not waived. (SeePelmck Wrecking Company, Inc.,126NLRB259; Frank Schafer, Inc., supra.)When the matter is in issue, the GeneralCounsel has the burden of adducing sufficient evidence to establish the proper methodof allocating established dollar volume to the jurisdictional year, and absent sucha showing a Trial Examiner may make an allocation which on the record establishedhe deems reasonable and warranted (cf.PelnickWrecking Company, Inc., supra).On these principles, it is apparent that the General Counsel must do more thanallege and prove that the electrical energy Respondent purchased originated fromcombined sources within and without the State of South Dakota.He had theadditional burden under the rationale ofPelmck,deemed here applicable by analogy,of establishing sufficient basis for reasonably ascertaining what portion of the totalpurchases was inflow and what portion was not. This he failed to do. Supposition,surmise, conjecture, and intuition are not substitutes for proof. In this case, contrarytoPelnickthe record suggests no clearly reasonable method of allocation availableto the Trial Examiner.Here, also contrary toPelnick,the testimony of a creditedexpert witness interposes.While the Board may, in its discretion, assert jurisdiction in a properly filed caseinvolving interstate commerce where legal jurisdiction alone is established(TropicanaProducts, Inc,122 NLRB 121;Plant City Welding and Tank Company,123 NLRB1146),20 these prerogatives are the Board's alone; for it is clear that I must be guidedsolely by the jurisdictional standards which the Board has established and promul-gated and by the decisions it has rendered thereunder.The standard of theSiouxValleycase constitutes the only basis for the assertion of jurisdiction over local andREA public utilities.In the absence of a sufficient gross volume of business to fallwithin the established standard, the General Counsel had the burden of adducingevidence sufficient to show Respondent's operations meet the alternative $50,000inflow-outflow standard.The requisite showing is absent here.While it may well be, as the General Counsel contends in its briefs, that impactupon interstate commerce of purchases made by Respondent through its agent EastRiver from a multistate generating and distributing system operated by the Bureaualone warrant invoking the Board's jurisdiction, he cites no precedent (and I amaware of none) wherein the Board has under established jurisdictional standards,absent proof that its dollar volume standard had been met, asserted jurisdiction onan impact criteriaalone 21I have no discretion in the matter. I will accordinglyrecommend that the complaint herein be dismissed.20 That the Board has legal jurisdiction over Respondent is established by a virtue ofthose undisputed and stipulated amounts expended in 1960 for purchases of goods fromout-of-State.(SeeWillard's Shop Rite Markets, Inc,128 NLRB 710 )'The General Counsel appears to urge a return to the 1950 standards coveringthepublic utilities enunciated inW.C.King, d/b/a Local Transit Lines,91 NLRBwhich the Board,by adopting theSiouxValley standards,implicitly declined to do623, 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ASUMMARY AND ALLOCATIONOF RESPONDENT'S 1960 CAPITALEXPENDITURESFOR SYSTEM IMPROVEMENT PROGRAM *A. PRIMARY LINE CONVERSIONFirm name and locationWisconsin Electric Cooperative, Madison, Wis_ _ _ _ _________Month ofpurchaseAmount ofpurchase$944 504 4071 405, 034 78177 9636 87249 206,955 55174 81185 63232 097,202 968, 871 27162 2121 83TianscriptcitationJH. Larson Electrical Company, Watertown, S. Dak-----'Crescent Electric Supply Company, Sioux Falls, S. Dak_____McLaughlin Electric Supply Company, Aberdeen, S. Dak_ -Total---------------------------------------------------March__________March__________April ------------August ---------August---------September ------October---------September------September______September------December_______September------September______July-------------December_______30,335 46B. VOLTAGE REGULATORS AND RELATED MATERIALSJ R Kearney Corporation"_________________________________July-------------$644$644J.H. Larson Electrical Company, Watertown, S. Dak______March----------_________11,217Maloney Electric Company, St Louis, Mo__________________December-------December -------11, 732Total---------------------------------------------------23, 593240240241241243244---------24424824825025225225225300420024524625342C SECONDARY OR SERVICE IMPROVEMENTSJ.H. Larson Electrical Company, Watertown, S Dak_______February-------$129$12969245March__________1637246August__________20600248Tri-State Electric Company, Sioux Falls, S. Dak_____________January6707250February.......75720250February-------53364251April------------49850251May------------8375251August__________15232251September------14083251October_________38705251November------76617251-252December -------19854252Crescent Electric Supply Company, Sioux Falls, S. Dak_____March ----------24276252May------------21302252Maloney Electric Company, St. Louis, Mo--------------- -__April------------2,06400253_ _ _ _ _ _December-------93600253Total---------------------------------------------------7, 39300*The parties stipulated all purchases were made either directly or indirectly from outside the State of-South Dakota**The location of the firm is not shown in the record. KINGSBURY ELECTRIC COOPERATIVE, INC.589SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn January 18, 1962, Trial Examiner James T. Barker issued his IntermediateReport wherein he found and concluded that the operations of Kingsbury ElectricCooperative, Inc., herein called the Respondent, did not meet the Board's juris-dictional standards.Accordingly, without passing upon the merits of the complaintalleging violations of Section 8(a)(1) and (5) of the Act, I recommended that thecomplaint be dismissed.On April 20, 1962, the Associate Executive Secretary, by direction of the Board,issued an Order Remanding Proceeding to Trial Examiner, reversing his jurisdic-tional findings and conclusions and remanding the case to him for the submissionof a Supplemental Intermediate Report on the merits of the case.'Upon consideration of the entire record in the case, and upon my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE LABOR ORGANIZATIONLocal UnionNo. 426,International Brotherhood of Electrical Workers, affiliatedwith the International Brotherhood of ElectricalWorkers, AFL-CIO, herein calledthe Union,is admitted by Respondent to be a labor organization within the meaningof Section 2(5) of the Act, and I so find.It.THE UNFAIR LABOR PRACTICESA. Prefatory factsRespondent's governing body is its seven-member board of directors which regu-larlymeets on the second Thursday of each month.At times pertinent, manage-mentof the day-to-day affairs of Respondent was vested in Robert Monkman, whosesupervisory capacity was admitted.Respondent's employee complement is a smallone and includes six employees who at times material comprised its line crew.Employee organizational efforts commenced on March 31, 1961, when five ofthe line crew employees-Harold Stover, Hilbert Schardin, Ronald Wynn, JamesJensen, and Dean Pierlett-attended a meeting with Clement Rush, Internationalrepresentative of the Union.The five employees signed union authorization cardsand thereafter, on March 5, the Union filed a representation petition, a copy ofwhich was received by Manager Monkman on April 6 or 7. On April 18, Re-spondent and the Union entered into a consent agreement which was approved bythe Regional Director of the National Labor Relations Board for the EighteenthRegion, hereinafter called the Regional Director, on April 24.2Thereafter, onMay 16, an election was held among the six employees in the agreed appropriateunit.A majority of the employees cast ballots in favor of the Union. Subse-quently on May 26, the Regional Director certified the Union as collective-bargainingrepresentative of Respondent's line crew employees.B. Interference,restraint,and coercionThe General Counsel contends that in violation of Section 8(a)(1) of the Act(1) Respondent commencing on or about April 5, through Manager Robert Monk-man, interrogated its employees concerning their union membership, activities,and desires and threatened them with layoff or other reprisals for becoming orremainingmembers of the Union; and (2) in April 1961, in order to defeat theUnion, Respondent granted wage increases to its employees to become effectiveMay 1. Respondent denies indulging in any threats or interrogation and contendsthat the wage increases were granted pursuant to a previous plan and in the normalcourse of business at a time when it had no knowledge of its employees' unionactivities.1. Interrogation and threatsa.Monkman conversationsDuring the month of April Manager Monkman had conversations with four ofthe six employees comprising the line crew wherein, the General Counsel asserts,he engaged in conduct violative of the employees' Section 7 rights.1 See Appendix A.2 Case No. 18-RC-4671 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe initial conversation occurred during the first week or 10 days of April be-tween Manager Monkman and employee Ronald Wynn, which Wynn related asfollows:Well, I stopped in and it was about five o'clock and he was working on somemaps. I was looking at these maps of the project and we talked a little bitabout the maps and I started to leave and he hollered at me.He said, "Justa minute, I want to ask you something, I've heard the rumor you have signedor are trying to join the Union." I said, "Yes, that's right," and then he askedme, he said, well, was there any one particular person behind this trying toget the Union in. I told him, no, there wasn't. I said the men got togetherand talked about it and all went together and all did as one, there was no oneindividual that tried to get the Union in.Monkman informed Wynn he thought Wynn's joining the Union was "a goodidea." 3In mid-April, employee Schardin conversed with Monkman asking him "what hethought about the Union."Monkman answered that "he didn't really have any-thing against the Union, but he didn't think the Union would solve the problem." 4Thereafter, in early May, Manager Monkman had a conversation with employeesJames Jensen, Ronald Wynn, and Harold Stover in Respondent's office.Monk-man informed Jensen that at the April board of directors'meeting,he (Jensen)had received a 5-cent per hour raise.There followed a discussion of the Unionwherein Monkman stated "if the Union got in" that in the fall when line construc-tion was completed Jensen and the employee in the tree trimmer classification wouldbe laid off 5Monkman, on the other hand, testified that in April he informed Jensen that:Probably at the end of this year we would be done with this construction andthat we would probably have to let him go or would be laying him off and tolook for a job in the meantime and if he could find one to take it for his owngood.Monkman further testified, in effect, that his advice to Jensen on theoccasion inquestion was consistent with the terms of Jensen's original employment, in thatwhen Jensen was at first engaged he was told that he was being employed on atemporary basis for the duration of Respondent's primary constructionprojectonly.Jensen denies he was employed on those terms.b.Attorney Green conversationsIn context of the foregoing, in mid-April and, subsequently, in late April or earlyMay, Project Attorney Green also met and conversed with employees Schardin andStover, respectively.6Thus, in mid-April, employee Schardin discussed the Union with Attorney GreeninGreen's office.They "discussed the Co-op in a general way and why it wasrunning in the red and what we thought we could do about it."During the con-versation Attorney Green asked Schardin "Why he had joined the Union." Schardinanswered that he thought he would get "a little more representation and morebenefits." 76 The foregoing is based upon Wynn's uncontradicted and credited testimony' The uncontradicted, credited testimony of Schardin.6 The credited testimony of Jensen and Stover.Wynn. and at one point in his testi-mony, Stover, in effect, testified that Monkman predicated the layoffs on Respondent'shaving to pay union wages. I am convinced upon an evaluation of Stover's entire testi-mony and that of Jensen and Wynn that the testimony I have credited accurately relatesthe conversation.6 The complaint does not allege these conversations to be violative of the Act and I makeno finding that they were.I have considered the testimony not as evidence of an unfairlabor practice but only to the extent it cast light upon Respondent's course of conductduring the pertinent preelection organizational period'The undenied and credited testimony of SchardinThe General Counsel adduced other evidence, which I credit, that at a meeting of theboard of directors(the precise time of which was not established but which I find occurredin the period April through September) a member of the board raised the question whether"something should be done" about Hilbert Schardin and Attorney Green advised thatnothing should be done because it would be illegal. In late September, Monkman, uponmeeting him socially,informed Schardin of his(Monkman's)recent resignation as manager KINGSBURY ELECTRIC COOPERATIVE, INC.591Also in mid-April, Stover was asked by Henry Smith, a member of Respondent'sboard of directors, to meet and talk with Project Attorney Green. Stover did soin late April or early May at Green's office.No one else was present.Accordingto Stover's uncontradicted testimony, which I credit, Attorney Green conversed con-cerning matters of general interest relating to Respondent's organization.Greenwanted to know "what the difficulty was up there." Stover (who testified that therehad been friction between employees during the period in question) answered thatthe employees did not feel that they were being represented fairly.Green furtherwanted to know "if the trouble was between one or two employees" and that if so.,we should get rid of" the one who is causing the trouble.2.Wage increasesAt the regular meeting of Respondent's board of directors in March, held onThursday, March 9, before the commencement of employee organizational effortson March 31, Respondent's employees were called into the meeting and were giventhe opportunity to express themselves concerning their feelings toward their workand to air any grievance that they might have.One employee expressed a desirefor improved wages.Employees Wynn and Pierlett had received their last pay raisein August 1960; Schardin in February 1960; Boystadt in April 1959; and Stover inOctober 1958. Jensen had received no raise since initially employed in August 1960.Subsequently, at the meeting, the board discussed the subject of wages and thewage committee was instructed to prepare a new wage schedule for presentation atthe regular board of directors' meeting in April.Thereafter, at the board meetingon April 13, the board, after discussion, adopted the report of the wage committeerecommending a wage increase for each of the six employees comprising the linecrew .8The increase in wage rates became effective May 1.9 Stover received amonthly raise of $5 while the other employees received hourly raises as follows:Schardin,8 cents;Wynn, 4 cents; Pierlett, 10 cents; Boystadt, 4 cents; and Jensen, 6cents.The employees were subsequently apprised of the board's action by ManagerMonkman. Thus, in one instance, 3 or 4 days after the April board meeting, Monk-man informed employees Wynn and Schardin of the pendingincreaseand said, insubstance, that in his opinion if it had not been for the employees joining the Unionthe wageincreaseswould not have been granted; and further that the board in ini-tially discussing the matter decided that "only the two office girls" would receiveincreased wages, but when "the Union was brought up" it was decided all employeeswould be given asmall raise.10On anotheroccasionin early May, Monkman informed Stover, Wynn, and Jensenof the wage increases.Stover credibly testified as follows: 11Well, he [Monkman] told us that they weren't in favor of givingus an increase,that being we had signed with the Union that they gave usan increase.This credited testimony of Schardin, Wynn, and Stover demonstrates the boardof directors had knowledge of the employees' union activity when the decision toof Respondent and further said, "It won't be long until it will be you."According toSchardin,Monkman further stated that:They were going to lay you o8 at one of the board meetings,there was discussionthey were going to let you off and they were advised by Paul Green that they hadbetter wait until this died down and then get rid of you.The evidence is sufficient merely to support a conclusion that there was, at an undefinedjuncture during the period found,a desire on the part of one of the seven members of theboard to illegally lay off Hilbert Schardin which invoked discussion but no action. As thetime of the occurrence of the board of directors'incident and the degree of consensusamong the board members is not adequately shown, I have accorded the evidence noweight in arriving at my findings and conclusions.9The two office employees appear also to have received a salary increase.9 The undisputed and credited testimony of Carl Weerts, a member of Respondent'sboard of directors,and Robert Monkman.10 The credited testimony of Schardin and Wynn.Monkman did not testify concerningthis incident.u In its record context,I do not consider Monkman's denial of Stover's testimony suffi-cient to overcome the credited testimony of Stover. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrant improved wages was made; and is probative of the considerations underlyingthe Board's decision.lzConclusions1.Interrogation and threatsOn the basis of the foregoing, I am convinced and find that upon receipt of theUnion's representation petition Respondent launched coordinated efforts to combatthe organizational efforts of its six line crew employees. If Attorney Green's rolewas exploratory only, Manager Monkman's conduct was not as circumspect.Al-though not personally hostile to the employees' attempts to organize, ManagerMonkman sought unlawfully in his official managerial capacity as agent of Re-spondent to (a) confirm employee Wynn's suspected union activity and throughhim learn the identity of the employee leader of the union effort and (b) to dissuadeemployees from selecting the Union as their bargaining representative by conveyingto Jensen,Wynn, and Stover the knowledge that Jensen's continued employment(and that of the tree trimmer) would be adversely affected if the Union prevailedin the pending election.In this latter regard, I do not deem it necessary to resolve the conflict as to thenature of Jensen's original employment, for, although I found Monkman to begenerally a credible witness, I am convinced that his advice to Jensen on the occa-sion in question was rendered in the context of additional remarks not encompassedin his testimony but credibly testified to by Jensen and Stover, predicating theprospective fall layoff of Jensen and the tree trimmer employee upon unionizationand not upon the temporary nature of their employment. This, 'I find, constituted athreat and not a mere prediction; and transpiring as it did during the pendency of arepresentation election it was clearly calculated to be coercive.Viewed in the context of other unfair labor practices found herein, I concludeand find that Monkman's conduct on the two occasions specified above interferedwith, restrained, and coerced employees in the rights guaranteed them in Section 7of the Act and violated Section 8(a) (1) thereof.132Wage increasesI conclude and find also that the action of the board of directors in granting thewage increase in question was taken not in conformance with established practiceor in fulfillment of its previously initiated study, but for the purpose it might havein frustrating the known efforts of its line crew employees to freely organize.Theevidence or record indicates that in making past wage adjustments Respondent hasfollowed no fixed pattern either as to amount, interval, or time of year.The creditedevidence of record establishes that the board of directors had initially decided againsta wage increase for the line crew and that, but for the advent of the Union, nowage increase would have been forthcoming to them in May. Timed as it was,the wage action served as a powerful inducement calculated to emphasize to theemployees the Respondent's unilateral generosity and to discount the need for acollective-bargaining representative.Ifind these dual considerations motivatedRespondent's wage action.Accordingly, I further find and conclude that in grantingthe wage increases and in placing them in effect during the pendency of the repre-sentation proceeding, Respondent violated Section 8(a)(1) of the Act.1412 The testimony of Board Member Weerts denyingawarenesson the part of the hoardof directors of employee union activity is not sufficient to overcome the import of thecredited testimony of employees Stover and Wynn I do not credit Weert's denialNordoes the testimony of Manager Monkman relating to when hepersonallyinformed theboard of directors of the receipt of the Union's representation petition, negate knowledgeon the part of the members of the board of employee organizational activity13 See thePlasticMolding Company, Inc,110 NLRB 2137;Rural Electric Company,Inc,130 NLRB 799, 812, enfd as mod. 296 F 2d 523 (CA 10) ;Marval Poultry Com-pany, Inc.,129 NLRB 803, 807, enfd 292 F. 2d 454 (CA. 4); ofT C Wagster, d/b/aABC Machine and WeldingService, 122 NLRB 944;Cook Paint & Varnish Company,129NLRB 427, 434;Blue Flash Express, Inc,109 NLRB 591.14 SeeAllure Shoe Corporation,123 NLRB 717, enfd as mod. 277 F 2d 231 (C A. 5) ;May Department Stores d/b/a Famous-Barr CompanyvN.L R B ,326 U S. 376, 385.The wage action is not alleged in the complaint as violative of Section 8(a) (5) of theAct.Accordingly, I need not decide whether, in the circumstances prevailing on April 13(including the absence of a specific request for recognition or to bargain), the Respondentviolated the Act in raising employee wages without consulting the UnionCfSherry KINGSBURY ELECTRIC COOPERATIVE, INC.593C. The refusal to bargainThe complaint further alleges that since on or about June 13, 1961, the Respond-ent-has refusedtomeet andbargain collectively with the Union, despite the Union'sproper request that it do so and the Union's status as exclusive representative ofthe Respondent's employees in an appropriate unit.On May 26, 1961, as found above, pursuantto an electionin which a majorityof the employees cast ballots in favor of the Union, the Regional Director certifiedthe Union as collective-bargaining representative of the employees in a unit con-sisting of all production, maintenance, and operating employees of the Company,excluding janitors, office clerical employees, temporary and casual employees, pro-fessional employees, guards, and supervisors as defined in the Act.I find that as of May 26, 1961, and at all times material thereafter the Unionwas the majority representative of all the employeesin anappropriate unit.Following the Union's certification on May 26, Union Business Manager Sandberg,by letter addressed to Manager Monkman and dated June 13, requested a meetingwith representatives of Respondent for the purpose of negotiating a collective-bargaining contract.A proposedagreementwas enclosed.There followed there-after an exchange of correspondence and one meeting between Sandberg and Monk-man, wherein the Union continued to press its request for a meeting with Respond-ent's board of directors for the purpose of negotiating a collective-bargaining con-tract.However, no meeting was ever held.The Respondent rests its defense solely upon the alleged invalidity for lack ofjurisdiction of the Regional Director's May 26 certification of the Union.As the Board has rejected Respondent's jurisdictional claim, I conclude that theRespondent by refusing to bargain with the Union as the certified representative ofits employeesin anappropriate unit, has committed unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the Act, as alleged in the complaint.15III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with its operations described in the Trial Examiner's Intermediate Reportissued in this proceeding on January 18, 1962, have a close, intimate, and substantialrelation to trade, traffic, commerce, and transportation among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 426, International Brotherhood of Electrical Workers, affili-ated with the International Brotherhood of Electrical Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Kingsbury Electric Cooperative,Inc., is anemployer within the meaning ofSection 2(2) of the Act.3.All production,maintenance,and operating employees of the Respondent,excluding janitors, office clerical employees, temporaryand casualemployees, pro-fessional employees, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.The above-named -labor organization was, on May 26, 1961, and at all timesthereafter, the exclusive representative of all employees in the aforesaid appropriatethe Act.5.By refusing, on and since June 13, 1961, to bargain collectively with the above-named labor organization as the -exclusive representative of its, employees in theManufacturing. Company, Inc.,128 NLRB 739;Tampa Crown Distributors;Inc.,121NLRB 1622, enforcementdenied 272F 2d 470 (C.A.5) ; Rural ElectricCompany, Inc,supra.15Cat teret Towing Company,Inc,135 NLRB 975. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDaforesaid appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and (5) of the Act.6.By interrogating its employees concerning their union activities and member-ship and the identity of the employee leader of the union movement; threateningits employees with layoff if the Union were selected as collective-bargaining repre-sentative of its employees; and in granting wage increases to its employees for thepurpose of discouraging their union activities Respondent committed unfair laborpractices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, it isrecommended that Respondent, Kingsbury Electric Cooperative, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates of pay, wages,hours andother terms and conditions of employment with Local Union No. 426, InternationalBrotherhood of Electrical Workers, affiliated with theInternationalBrotherhood ofElectricalWorkers, AFL-CIO, as the exclusive representative of all its employeesin the following appropriateunit:All production,maintenance,and operatingemployees of the Respondent, excluding janitors, office clerical employees, tem-porary and casual employees, professional employees,guards, andsupervisors asdefined in the Act.(b) Interrogating and threatening employees concerning their union activitiesand those of other employees in a manner constituting interference, restraint, orcoercionin violation of Section 8(a)(1) of the Act.(c)Granting wage raises to discourageunionactivity.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to joinor assistLocal Union No. 426, international Brotherhood of Elec-tricalWorkers, affiliated with the International Brotherhood of Electrical Workers,AFL-CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of all Respondent's employees in the unit found ap-propriate and, if an understanding is reached, embody suchunderstanding in asigned agreement.(b) Post at its De Smet, South Dakota, establishment, copies of the notice at-tached hereto marked "Appendix B."16Copies of said notice, to be furnished bythe Regional Director for the Eighteenth Region, shall, after being duly signed bythe Respondent, be posted immediately upon receipt thereof, and be maintainedfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing, within 20 days from the receipt ofthe Trial Examiner's Intermediate Report, what steps the Respondent has takento comply therewith.17Ie In the event that this Recommended Order be adopted by the Board, the words "A De-cision andOrder" shall be substituted for "The Recommendations of a Trial Examiner"in the noticeIn the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "Pursuant toa Decision and Order "17 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "NotifysaidRegional Director in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." KINGSBURY ELECTRIC COOPERATIVE, INC.595APPENDIX AORDER REMANDING PROCEEDING TO TRIAL EXAMINEROn January 18, 1962, Trial Examiner James T. Barker issued his IntermediateReport in the above-entitled proceeding, and on the same date the proceeding wastransferred to the Board.The Trial Examiner found and concluded that the opera-tions of Kingsbury Electric Cooperative, inc., herein called the Company, do notmeet the Board's standards for assertion of jurisdiction.He, therefore, did not passupon the merits of the unfair labor practice allegations of the complaint.There-after, the General Counsel filed exceptions to the Intermediate Report and a briefin support thereof, and Respondent filed a brief and a supplemental brief in supportof the Intermediate Report.The Board has duly considered the matter and finds that the Trial Examiner erredin finding and concluding that the complaint should be dismissed for lack ofjurisdiction.'His jurisdictional findings and conclusions are hereby reversed, andthe case shall be remanded to the Trial Examiner for the submission of a Supple-mental Intermediate Report on the merits of the case.Accordingly,IT IS HEREBY ORDERED that the above-entitled proceeding be, and it hereby is,remanded to Trial Examiner James T. Barker for the preparation and issuanceof a Supplemental Intermediate Report, setting forth findings of fact, conclusionsof law, and recommendations with respect to the unfair labor practices alleged inthe complaint issued by the Regional Director for the Eighteenth Region on October6, 1961.Copies of such Supplemental Intermediate Report shall be served uponall parties, after which the provisions of Sections 102.46 and 102.114 of the Board'sRules and Regulations shall be applicable.'We shall not make findings with respect to the issues relating to our assertion ofjurisdiction until after issuance of the Supplemental Intermediate ReportAPPENDIX BNOTICE To ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT induce or encourage our employees by granting wage increasesto refrain from joining or retaining membership in the Union, or any otherlabor organizationWE WILL NOT interrogate our employees as to their membership or activitiesin the Union or as to the identity of the employee leader of the union organiza-tional efforts.WE WILL NOT threaten our employees with layoffs or any other economicreprisals for engaging in union activitiesWE WILL bargain collectively upon request with Local Union No. 426, Inter-national Brotherhood of ElectricalWorkers, affiliated with the InternationalBrotherhood of Electrical Workers, AFL-CIO, as the exclusive representativeof our employees described in the following unit:All production, maintenance, and operating employees, excluding janitors,office clerical employees, temporary and casual employees, professionalemployees, guards, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their right to self-organization, to form labororganizations, to join or assist any labor organization, to bargain with repre-sentatives of their own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual ,aid or protection, orto refrain from any or all such activities.KINGSBURY ELECTRIC COOPERATIVE, INC.,EmployerDated, -------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 316Federal Building, 110 South Fourth Street,Minneapolis,Minnesota, TelephoneNumber, 339-0112, Extension 2601, if they have any question concerning thisnotice or compliance with its provisions.G62353-63-vol 138-39